Appeal from an order of Supreme Court, Onondaga County (Paris, J.), dated December 5, 2002, which granted defendants’ application for sanctions and awarded judgment against plaintiff in the amount of $10,000.
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed with costs.
Memorandum: We agree with defendants that this appeal must be dismissed. Plaintiffs notice of appeal refers to and attaches only Supreme Court’s order dated December 5, 2002, which imposed sanctions on plaintiff pursuant to CPLR 8303-a. Plaintiffs brief, however, addresses only the merits of the action, in which the court granted defendants’ motion for a directed verdict on the merits at the close of proof at trial. That decision was embodied in a separate order dated December 13, 2002. Because “the only issues which we may consider are limited by the notice of appeal” (Lehoczky v New York State Elec. & Gas Corp., 149 AD2d 862, 863 [1989]), we are limited to *1059reviewing the propriety of the court’s imposition of sanctions. Because plaintiff did not brief that issue on appeal, it is deemed abandoned (see Schafer v Albro, 233 AD2d 900, 901 [1996]; Ciesinski v Town of Aurora, 202 AD2d 984 [1994]), leaving nothing for this Court to review. Present — Pine, J.P., Wisner, Hurlbutt, Gorski and Lawton, JJ.